Name: Commission Regulation (EEC) No 2413/84 of 21 August 1984 establishing unit values for the determination of the customs value of certain perishable goods
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 23 . 8 . 84 Official Journal of the European Communities No L 226/9 COMMISSION REGULATION (EEC) No 2413/84 of 21 August 1984 establishing unit values for the determination of the customs value of certain perishable goods dance with Article 1 (2) of that Regulation is that the unit values set out in the Annex to this Regulation should be established in regard to the products in question, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Commission Regulation (EEC) No 1577/81 of 12 June 1981 establishing a system of simplified procedures for the determination of the customs value of certain perishable goods ('), as last amended by Regulation (EEC) No 1012/84 (2), and in particular Article 1 thereof, Whereas Article 1 of that Regulation provides that the Commission shall periodically establish unit values for the products referred to in the classification in the Annex ; Whereas the result of applying the rules and criteria laid down in Regulation (EEC) No 1577/81 to the elements communicated to the Commission in accor HAS ADOPTED THIS REGULATION : Article 1 The unit values provided for in Article 1 ( 1 ) of Regula ­ tion (EEC) No 1577/81 are hereby established as set out in the table in the Annex hereto . Article 2 This Regulation shall enter into force on 24 August 1984. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 21 August 1984. For the Commission Etienne DAVIGNON Vice-President (') OJ No L 154, 13 . 6 . 1981 , p. 26 . (4 OJ No L 101 , 13 . 4. 1984, p. 25 . No L 226/ 10 Official Journal of the European Communities 23 . 8 . 84 ANNEX Code NIMEXE code CCT heading No Description Amount of unit values per 100 kg net Bfrs/Lfrs Dkr DM FF £ Id Lit F1 £ 1.10 07.01-13 1 07.01-15 I 07.01 A II New potatoes 1 601 288,31 78,66 241,24 25,68 48 241 88,73 20,95 1.12 ex 07.01-21 1 ex 07.01-22 | ex 07.01 B I Broccoli 4419 795,78 217,13 665,87 70,89 133154 244,91 57,82 1.14 07.01-23 07.01 B II White cabbages and red cabbages 804 144,90 39,53 121,24 12,90 24246 44,59 10,52 1.16 ex 07.01-27 ex 07.01 B III Chinese cabbage 1 630 293,50 80,08 245,59 26,14 49111 90,33 21,32 1.20 07.01-31 1 07.01-33 1 07.01 D I Cabbage lettuce 5074 913,68 249,30 764,52 81,39 152881 281,19 66,39 1.22 ex 07.01-36 ex 07.01 D II Endives 1469 263,40 71,68 220,61 23,40 44361 80,88 19,13 1.28 07.01-41 1 07.01-43 ) 07.01 F I Peas 12882 2321,17 634,68 1 948,20 206,68 389 612 715,25 167,96 1.30 07.01-45 1 07.01-47 1 07.01 F II Beans (of the species Phaseolus) 6853 1 235,91 337,81 1 037,41 109,91 207294 381,40 88,90 1.32 ex 07.01-49 ex 07.01 F III Broad beans 1 620 290,60 79,38 243,84 25,85 48 828 89,18 20,73 1.40 ex 07.01-54 ex 07.01 G II Carrots 840 151,46 41,41 127,12 13,48 25423 46,67 10,96 1.50 ex 07.01-59 ex 07.01 G IV Radishes 2741 492,12 134,23 411,78 43,75 83089 151,30 35,47 1.60 07.01-63 ex 07.01 H Onions (other than sets) 857 154,41 42,34 129,91 13,72 26128 47,69 11,19 1.70 07.01-67 ex 07.01 H Garlic 8 953 1 613,27 442,35 1 357,23 143,39 272977 498,25 116,98 1.74 ex 07.01-68 ex 07.01 IJ Leeks 897 1 59,65 43,71 1 34,75 14,19 27018 49,30 11,27 1.80 07.01 K Asparagus : |\ 1.80.1 ex 07.01-71\  green 43126 7770,53 2130,64 6 537,28 690,68 1 314831 2399,91 563,45 1.80.2 ex 07.01-71  other 6529 1 172,23 320,15 982,70 104,48 197082 360,68 84,33 1.90 07.01-73 07.01 L Artichokes 4036 725,19 197,30 606,81 64,45 122225 222,52 52,45 1.100 07.01-75 1 07.01-77 f 07.01 M Tomatoes 1 723 310,47 85,12 261,19 27,59 52534 95,88 22,51 1.110 07.01-81 1 07.01-82 ) ¢ 07.01 P I Cucumbers 2397 431,62 117,77 361,16 38,45 72221 132,83 31,36 1.112 07.01-85 07.01 Q II Chantarelles 26106 4703,86 1 289,78 3957,31 418,10 795927 1 452,77 341,08 1.118 07.01-91 07.01 R Fennel 1 752 314,71 85,84 263,33 27,98 53136 96,76 22,68 1.120 07.01-93 07.01 S Sweet peppers 2939 529,56 145,20 445,52 47,07 89 606 1 63,55 38,39 1.130 07.01-97 07.01 T II Aubergines 1 569 282,79 77,54 237,91 25,13 47 850 87,33 20,50 1.140 07.01-96 07.01 T I Vegetable marrows (including courgettes) 2795 502,28 136,65 420,28 44,64 84656 154,12 36,32 1.150 ex 07.01-99 ex 07.01 Till Celery stalks and leaves 1 702 305,84 83,21 255,91 27,18 51 546 93,84 22,12 1.160 ex 07.06-90 ex 07.06 B Sweet potatoes , fresh , whole 4275 770,43 211,25 648,15 68,48 130 363 237,94 55,86 2.10 08.01-31 ex 08.01 B Bananas , fresh 2177 392,33 107,57 330,07 34,87 66386 121,17 28,44 2.20 ex 08.01-50 ex 08.01 C Pineapples , fresh 3 014 533,71 147,70 450,27 47,65 89 453 1 65,59 37,38 2.30 ex 08.01-60 ex 08.01 D Avocados , fresh 7971 1 436,35 393,84 1 208,39 127,67 243 042 443,61 104,15 2.40 ex 08.01-99 ex 08.01 H Mangoes and guavas , fresh 8 346 1 503,8 1 41 2,34 1 265,14 1 33,66 254456 464,45 109,04 2.50 08.02 A I Sweet oranges , fresh : l 2.50.1 08.02-02 08.02-06 08.02-12 08.02-16  Sanguines and semi-sanguines 2066 372,05 101,51 i 31 1,31 i 33,14 62253 i 1 1 4,50 27,03 i 23 . 8 . 84 Official Journal of the European Communities No L 226/ 11 Code NIMEXE code CCT heading No Description Amount of unit values per 100 kg net Bfrs /Lfrs Dkr DM FF £ Irl Lit F1 £' 2.50.2 08.02-03 08.02-07 08.02-13 08.02-17  Navels, Navelines , Navelates , Salustianas , Vernas, Valencia lates , Maltese , Shamoutis , Ovalis, Trovita and Hamlins 3 360 605,46 166,01 509,37 53,81 102448 186,99 43,90 2.50.3 08.02-05 I 08.02-09 08.02-15 08.02-19I  others 3 028 545,67 149,62 459,06 48,50 92331 168,53 39,56 2.60 ex 08.02 B Mandarins including tangerines and satsumas, fresh , Clementines , wilkings and other similar citrus hybrids , fresh : 2.60.1 08.02-29 ex 08.02 B II  Monreales and satsumas 5449 982,77 268,62 824,93 87,40 164837 303,28 70,69 2.60.2 08.02-31 ex 08.02 B II  Mandarins and wilkings 3 678 660,76 179,77 552,89 58,72 111 366 202,75 47,79 2.60.3 08.02.28 08.02 B I  Clementines 1 962 353,57 96,94 297,45 31,42 59 827 109,20 25,63 2.60.4 08.02-34 1 08.02-37 f ex 08.02 B II  Tangerines and others 2873 517,75 141,96 435,58 46,02 87607 1 59,90 37,54 2.70 ex 08.02-50 ex 08.02 C Lemons, fresh 1 754 316,15 86,68 265,98 28,10 53496 97,64 22,92 2.80 ex 08.02 D Grapefruit, fresh : | 2.80.1 ex 08.02-70  white 2574 463,85 127,18 390,23 41,23 78487 143,26 33,63 2.80.2 ex 08.02-70\  pink 2842 512,09 140,41 430,82 45,51 86 650 158,15 37,13 2.81 ex 08.02-90 ex 08.02 E Limes and limettes 7873 1418,66 388,99 1 193,51 126,09 240048 438,15 102,86 2.90 08.04-11 08.04-19 08.04-23 08.04 A I Table grapes 4263 768,24 210,65 646,32 68,28 129 993 237,27 55,70 2.95 08.05-50 08.05 C Chestnuts 3193 566,65 156,35 477,79 50,45 94722 175,75 39,56 2.100 08.06-13 08.06-15 08.06-17 08.06 A II Apples 3408 614,20 168,41 516,72 54,59 103 928 189,69 44,53 2.110 08.06-33 08.06-35 08.06-37 08.06-38 08.06 B II Pears 1 807 325,62 89,28 273,94 28,94 55097 100,56 23,61 2.120 08.07-10 08.07 A Apricots 1 855 334,32 91,67 281,26 29,71 56569 103,25 24,24 2.130 ex 08.07-32 ex 08.07 B Peaches 2712 489,1 1 133,68 410,56 43,49 82037 1 50,94 35,18 2.140 ex 08.07-32 ex 08.07 B Nectarines 4268 769,70 210,38 646,08 68,45 129098 237,53 55,36 2.150 08.07-51 1 08.07-55 | 08.07 C Cherries 2803 504,88 137,76 422,46 44,97 84480 155,38 36,68 2.160 08.07-71 1 08.07-75 | 08.07 D Plums 2834 510,67 140,02 429,62 45,39 86410 1 57,72 37,02 2.170 08.08 - 11 1 08.08-15 | 08.08 A Strawberries 4512 810,15 221,27 679,17 72,21 136208 249,27 58,28 2.175 08.08-35 08.08 C Fruit of the species Vaccinium myrtillus 4522 814,81 223,41 685,50 72,42 137873 251,65 59,08 2.180 08.09-11 ex 08.09 Water melons 686 123,67 33,91 104,04 1 0,99 20 926 38,19 8,96 2.190 ex 08.09 Melons (other than water melons : Il|| 2.190.1 ex 08.09-19l  elongated 1 237 222,92 61,12 187,54 19,81 37721 68,85 16,16 2.190.2 ex 08.09-19  other 4 349 783,76 214,90 659,37 69,66 132 619 242,06 56,83 2.195 ex 08.09-90 ex 08.09 Pomegranates 6004 1 076,52 292,99 901,62 95,66 181 305 330,55 78,18 2.200 ex 08.09-90 ex 08.09 Kiwis 1 1 199 2017,97 553,31 1 697,70 179,36 341 455 623,24 146,32 2.202 ex 08.09-90 ex 08.09 Khakis 15089 2710,84 737,54 2268,30 240,93 456 889 831,81 196,06 2.203 ex 08.09-90 ex 08.09 Lychees 17 843 3 214,95 881,52 2704,71 285,76 543 993 992,93 233,1 1